UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4361
ANTHONY TODD LINVILLE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                            (CR-99-205)

                  Submitted: September 29, 2000

                      Decided: October 23, 2000

     Before NIEMEYER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Hunt L. Charach, Federal Public Defender, Brian J. Kornbrath, Assis-
tant Federal Public Defender, Charleston, West Virginia, for Appel-
lant. Rebecca A. Betts, United States Attorney, Lisa A. Green,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.
2                      UNITED STATES v. LINVILLE

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Anthony Todd Linville appeals his conviction and sentence on a
guilty plea of one count of being a felon in possession of a firearm,
in violation of 18 U.S.C.A. §§ 922(g)(1), 924(a)(2) (West Supp.
2000). Specifically, Linville claims that the district court clearly erred
in applying a four-level enhancement pursuant to U.S. Sentencing
Guidelines Manual section 2K2.1(b)(5) (1998), for use of a firearm in
connection with another felony offense. He claims that the district
court erred in finding that Linville committed kidnapping under West
Virginia law, a felony offense, when he forced the victim into a car
against her will, hit, choked, and threatened her, and transported her
from one place to another against her will, and that he used a gun to
facilitate that offense. He claims that, even if he had kidnapped the
victim, the kidnapping was completed when he stopped the car, pulled
the gun and ammunition from the trunk of the car, pointed the gun at
her, and told her that if he went to jail he would kill her. We find Lin-
ville’s claims to be without merit.

   This Court reviews a district court’s findings of fact for clear error,
and gives due deference to the district court’s application of the
guidelines to the facts. See United States v. Daughtrey, 874 F.2d 213,
217 (4th Cir. 1989). The district court here rejected the defense argu-
ment that the kidnapping was complete and the gun, therefore, was
not used in connection with the kidnapping, finding that the kidnap-
ping was not complete because Linville still had the victim against
her will and under his control while he pointed the loaded handgun
at her and threatened her about the implications of her actions if she
reported the kidnapping. The district court further found that the fact
that the gun was pointed at the victim while Linville was preparing
to leave the scene did not change the fact that he was still restraining
the victim during the period of time that he was making the final
threat against her life, thus facilitating the kidnapping.
                       UNITED STATES v. LINVILLE                       3

   We find that the facts of this case fully support the district court’s
findings. Specifically, Linville clearly transported McCormick in the
car by force and threat, through his repeated actions in choking and
hitting her, in forcing her back into the car on two occasions on which
she attempted to escape, and in threatening her life. In addition, Lin-
ville had the intent of shielding himself from capture or arrest when
he pointed the gun at McCormick and threatened to take her life if he
went to jail. It is clear that Linville was seeking to extort McCor-
mick’s acquiescence to his violent assault and to prevent her from
informing law enforcement officers of his illegal conduct. We find
these facts sufficient under W. VA. CODE § 61-2-14a (Supp. 2000) to
establish felony kidnapping, and to support the district court’s deter-
mination that the felony kidnapping was underway when Linville held
the gun on McCormick and told her that if he went to jail, he would
kill her. Because Linville was still in the process of committing the
conduct leading to the charges of kidnapping when he possessed the
firearm, the possession of the firearm was directly connected to the
kidnapping. See United States v. Nale, 101 F.3d 1000, 1003-04 (4th
Cir. 1996). Accordingly, we affirm the district court’s application of
the four-level enhancement under § 2K2.1(b)(5), and affirm Linville’s
conviction and sentence. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the Court and argument would not aid the decisional process.

                                                            AFFIRMED